DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juneyoung Kim on 1/26/22.
The application has been amended as follows: 
In the claims
Please cancel claims 2-6, 10-11 and 13-17
In claim 1, line 18, please replace “for selecting” with –configured to select—
In claim 1, line 19, please replace “for controlling” with –configured to control—
In claim 1, line 20, please replace “for simultaneously providing” with –configured to simultaneously provide—
In claim 1, line 26, please replace “for receiving” with –configured to receive—
In claim 12, line 27, please replace “for selecting” with –configured to select—
In claim 12, line 28, please replace “for controlling” with –configured to control—
In claim 12, line 29, please replace “for simultaneously providing” with –configured to simultaneously provide—
In claim 12, line 35, please replace “for receiving” with –configured to receive—
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: although the prior art teaches array structures similar to those claimed (see Tomishima) along with control features of such memory arrays implemented as neural network devices (see Babyat and Sumbul), the prior art fails to teach all the claimed features in combination including a reference generator for simultaneously providing input voltage signals to local input lines coupled to the group of selected synapse circuits, wherein the first output line shared by the group of synapse circuits provides a summed current signal responsive to the simultaneously applied input voltage signals and the second output line shared by the group of selected synapse circuit provides a summed current signal responsive to the simultaneously applied input voltage signals; and a sensing circuit for receiving the summed current signal in the first output line and the summed current signal in the second output line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824